

116 HR 4716 RH: Inhaler Coverage and Access Now Act
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 323116th CONGRESS2d SessionH. R. 4716[Report No. 116–401]IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Cox of California (for himself and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and MeansFebruary 21, 2020Additional sponsors: Mr. Ferguson, Mr. Kelly of Pennsylvania, and Mr. FitzpatrickFebruary 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on October 17, 2019A BILLTo amend the Internal Revenue Code of 1986 to provide a safe harbor for high deductible health plans without a deductible for certain inhalers.1.Short titleThis Act may be cited as the Inhaler Coverage and Access Now Act or as the I CAN Act. 2.Safe harbor for high deductible health plans without deductible for certain inhalers(a)In generalSection 223(c)(2)(C) of the Internal Revenue Code of 1986 is amended—(1)by striking for preventive care and inserting for one or more of the following:(i)Preventive care, and(2)by adding at the end the following new clause:(ii)Inhalers for treatment of any chronic lung disease (and any medicine or drug which is delivered through such inhaler for treatment of such disease)..(b)Conforming amendmentThe heading for section 223(c)(2)(C) of such Code is amended by striking preventive care deductible and inserting certain deductibles.(c)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.February 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed